UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended June 30, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-55308 CannaMED Enterprises, Inc. formerly Redwood Valley Acquisition Corporation (Exact name of registrant issuer as specified in its charter) Delaware 47-2072746 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
